1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
11   ASHLEY HALE individually, and on             Case No. 2:18-cv-00209-KJM-DB
     behalf of other members of the general
12   public similarly situated,                   ORDER GRANTING
                                                  STIPULATION FOR AN ORDER
13                Plaintiff,                      CONTINUING THE DEADLINE TO
                                                  FILE MOTION FOR
14          vs.                                   PRELIMINARY APPROVAL
15   MANNA PRO PRODUCTS, LLC;
     DOES 1-10, INCLUSIVE,
16
17                             Defendant.
18
19         The Court having reviewed the parties’ joint stipulation for an order
20   continuing the deadline to file the motion for preliminary approval hereby
21   GRANTS the stipulation.
22         The parties shall have until October 25,2019, to file a Motion for Preliminary
23   Approval.
24         IT IS SO ORDERED.
25   DATED: September 3, 2019.
26
27                                                 UNITED STATES DISTRICT JUDGE
28

                                              1
